 In theMatter Of OTIS ELEVATOR,COMPANYandLOCAL 453, UNITEDELECTRICAL,RADIO & MACHINEWORKERS OF AMERICA, C. I. O.Case No. R-5001.--Decided March 25, 1943Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize the union until certified by the Board ; request of organiza-tion that its name appear on the ballot in a certain form, granted ; electionnecessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, with specified exclusions ; stipulation as to.Mr. Fayette S. Dunn,of New York City, for the Company.Mr. Frank Scheiner,of New York City, andMr. Loves Sarti,. ofYonkers, N. Y., for the Union.Mr. Harold Ware,of New York City, for the Pattern Makers.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUponpetitiondulyfiledby Local453, United Eelectrical,Radio &MachineWorkers ofAmerica, C.I.0., herein called the Union al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Otis Elevator Company,Yonkers,New York,herein called the Company,the National Labor RelationsBoard provided for an appropriate hearing upondue notice beforeDaniel Baker, Trial Examiner.Said hearing was held atNew YorkCity onMarch 12, 1943.The Company, tho Union,and PatternMakers League ofNorthAmerica, hereincalled thePattern Makers,,.appeared,participated,and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the close of the hearing,counselfor the Company moved to dismiss the petition.The Trial Examinerreserved ruling.The motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.1 The Pattern Makers appeared because it is a party to a contract with the Company.However, said contract does not cover any of the employees involved herein.48 N. L. R. B., No. 64.525 526DECISIONS OF-NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY-Otis Elevator Company is a New Jersey corporation operating aplant at Yonkers, New York, where it is engaged in' the manufactureof war products. Seventy-five percent of all raw materials used atthe Yonkers plant is shipped to it from points outside the State ofNew York and approximately 75- percent,of the finished products isshipped to points outside the State of New York. The Company,admits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 453, United Electrical, Radio & Machine Workers of America,is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring February 1943, the Union requested the Company to recog-nize it as the exclusive representative of the employees at the Yonkersplant of the Company.The Company refused this request until suchtime as the Union is certified. by the Board.-A statement of the Regional Director, introduced into evidence dur-ing the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.?We And that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6),and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees' at the Yonkers plant of theCompany, excluding executives, administrative employees, office andclerical employees, time checkers, expeditors, chasers, shop clerks, su=perintendents, assistant superintendents, general foremen, foremen,assistant foremen, supervisors, engineering and drafting departmentemployees, inspectors, chief inspectors, instructors, chemists, research-employees, laboratory employees, mechanical, civil, industrial,, andelectrical engineers, time-study and standards department employees,-2The Regional Director reportedthat the Union 'presented 885 membership applicationcards bearing apparently genuine signatures of persons whose names appear on a pay rollof the Company.There are approximately 1,800 persons in the appropriate unit. - OTIS ELEVATOR°COMPANY527safety department employees, personnel department employees, medi-cal department employees(including nurses and matrons),guards,watchmen, planning and production control employees,estimators,powerhouse engineers and other licensed personnel,processing engi-neers,-pattern makers, pattern makers'apprentices,printing depart-ment employees,and seryice division employees,constitute a unitappropriate for the purposes of collective bargaining,within, themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein,subject to the limitations and additions set forthin the Direction.The Union requests that it appear on the ballot as "U. E.-C. I. 0.,Local 453, United Electrical,Radio & Machine Workers of America,C. I. 0."The request,is herebygranted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of'the National Labor Relations Act,'and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Otis ElevatorCompany, Yonkers, New York, an election by secret ballot shall beconducted as early as possible, but not later than) thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle.III, Section 10,' of said Rules and Regulations,among theemployees in the unit found appropriate,in SectionIV, above, whowere employedduring the pay-roll period immediately preceding thedate of this Direction,including any such employees who did not,work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause.to determine whether or not they desire to be represented by U. E.-C. I. 0., Local 453, United Electrical,Radio & Machine Workers ofAmerica, C.I.0., for the purposes of collective bargaining.1